Citation Nr: 0007836	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-03 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to August 
1967.  He died in April 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in April 1997, at age 52, as a result of cardiac arrest, due 
to (or as a consequence of) sepsis and hypoglycemic liver 
failure, due to natural killer cell leukemia, due to 
hepatitis A, B, C.

2.  Cardiac arrest, sepsis, hypoglycemic liver failure, 
leukemia, and hepatitis A, B, and C were not manifested until 
many years after the veteran's separation from service.

3.  It has not been shown that the cardiac arrest, sepsis, 
hypoglycemic liver failure, leukemia, or hepatitis A, B, and 
C disorders that caused the veteran's death almost 30 years 
after his separation from active military service were 
related in any way to service.

4.  Prior to the veteran's death, service connection had been 
established for a right knee disability, evaluated as 20 
percent disabling.  

5.  The evidence does not demonstrate that any service-
connected disability is shown to have been etiologically or 
causally related to the veteran's death. 

6.  The veteran was honorably discharged in August 1967 but 
he did not have a permanent and total service-connected 
disability at the moment of his death, nor did he die as a 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Cardiac arrest, sepsis, hypoglycemic liver failure, 
leukemia, and hepatitis A, B, and C disorders were not 
incurred in or aggravated by service, nor may those disorders 
be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).

3.  The claim of entitlement to Chapter 35 benefits lacks 
legal merit or entitlement under the law.  38 U.S.C.A. 
§§ 3500 through 3566 (West 1991); 38 C.F.R. §§ 3.807 and 
21.3001 through 21.3344 (1999); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-
95 (1992).   

While the first of the requirements set forth in Caluza for 
the submission of a well-grounded claim, namely, evidence of 
a current or present disability, are always met in claims for 
service connection for the cause of the veteran's death (the 
current disability being the condition that caused the 
veteran to die), the last 2 requirements need to be supported 
by the evidence of record.  Ramey v. Brown, 9 Vet.App. 40, 46 
(1996).  If the appellant fails to present competent medical 
evidence of a causal relationship between the veteran's death 
and an inservice occurrence or event, his or her claim for 
direct service connection for the veteran's death fails as 
not well grounded.  Id.

As indicated above, the appellant essentially contends that 
the death of the veteran was related to his active service.  
After a review of the record, however, the Board finds that 
her contentions are not supported by the evidence, and that 
her claim must fail, as it is not well grounded.

Governing statutory and regulatory provisions stipulate, in 
pertinent part, that service connection can be established 
for the cause of a veteran's death when a service-connected 
disability "was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a) (1999); see also 
38 U.S.C.A. § 1310 (West 1991).  This can be demonstrated by 
showing that the veteran's death was either caused by a 
disability for which service connection had been established 
at the time of his or her death, or that his or her death was 
the result of a disability for which service connection 
should have been established.

According to the veteran's death certificate, the veteran 
died in April 1997.  The immediate cause of death was listed 
as cardiac arrest, due to (or as a consequence of) sepsis, 
hypoglycemia liver failure, due to natural killer cell 
leukemia, due to hepatitis A, B, C.  The death certificate 
indicates that an autopsy was not performed.

The veteran's service medical records include two examination 
reports, dated February 1966 and February 1967, which both 
indicate that he was clinically evaluated as normal in all 
relevant aspects.  

Subsequent to service, a December 1975 VA compensation and 
pension examination was conducted.  That report reveals that 
the veteran was diagnosed with residuals of internal 
derangement of the right knee, with post operative status 
medial arthrotomy, removal of torn medial meniscus, laxity of 
ligaments, symptomatic, and osteoarthritis.  

Review of additional post service medical records shows that 
the veteran was treated for numerous disabilities.  Records 
dated November 1995 show that the veteran had complaints of 
right leg swelling, and was assessed with right Achilles 
tendinitis.  Additionally, the veteran was hospitalized from 
September 22, to September 26, 1996.  The hospital report 
shows diagnoses of cellulitis of the toe, insulin dependent 
diabetes, substance abuse, onychomycosis and tinea pedis of 
the feet, and atypical lymphocytes.  An upper abdominal 
ultrasound report, dated January 1997, reveals that the liver 
showed parenchymal disease, and that the gallbladder showed a 
stone.  A second hospital discharge record, dated February 
1997, shows that he was diagnosed with acute encephalopathy, 
natural killer cell leukemia, urinary tract infection with 
sepsis, hepatitis C, history of cocaine use, and positive 
HLV-1.  

The report of a VA general medical examination dated March 
1997 is also of record.  That report shows that the veteran 
was diagnosed with leukemia by history, hepatomegaly, and 
insulin dependent diabetes mellitus.  

As indicated above, service connection for the cause of the 
veteran's death is warranted when the death was the result of 
a disability for which service connection should have been 
established.  Although the veteran exhibited many disorders 
subsequent to service, there is no medical evidence to show 
that these particular disorders were manifested during the 
veteran's active service, or that they are related to that 
service.  In fact, the medical evidence shows that the 
veteran was diagnosed with the various disabilities almost 
thirty years after his separation from service.  The Board 
must note that there is simply no evidence showing that these 
disorders were related to his service from 1964 to 1967.  
While the appellant has alleged that there is, in fact, such 
an etiological relationship, she has not demonstrated that 
she has the medical training or expertise requisite to render 
a medical finding or conclusion; therefore her assertions can 
be accorded no probative merit.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Additionally, service connection for the cause of the 
veteran's death can also be granted when it is shown that 
death was the result of a disability for which service 
connection has already been established.  Pertinent 
regulations stipulate that, when demonstrating that a 
service-connected disability contributed to death, "it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1) (1999).  These regulations also provide that 
"[i]t is not sufficient to show that [a service-connected 
disability] casually shared in producing death, but rather it 
must be shown that there was a causal connection."  
38 C.F.R. § 3.312(c)(1) (1999).   The veteran had not 
established service connection for any disorder.  

In brief, the evidence does not demonstrate that the 
veteran's cause of death, cardiac arrest due to sepsis, 
hypoglycemic liver failure, leukemia or hepatitis, was 
manifested during service, or that it could be presumed to 
have been manifested therein.  In addition, the evidence does 
not demonstrate that any of the disorders listed on the death 
certificate were incurred as a consequence of service.  
Therefore, the appellant has not met the requirements of a 
well grounded claim, and the claim must therefore be denied.  


II.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse or 
surviving spouse of a veteran has "basic eligibility."  
First, the veteran must have been discharged from service 
under conditions other than dishonorable, or must have died 
in service.  38 C.F.R. § 3.807(a)(1) (1999).  The service 
must have been active military, naval or air service on or 
after April 21, 1898.  38 C.F.R. § 3.807(b) (1999).  Second, 
in cases where the veteran has already died, the veteran must 
have had a permanent total service-connected disability at 
the date of his death or must have died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a)(3) and 
(4) (1999); see, also, 38 U.S.C.A. § 3501(a)(1)(B) and (D) 
(West 1991); and 38 C.F.R. § 21.3021(a)(2) (1999).

The Board must point out that second criterion has not been 
met because, at the date of his death, the veteran did not 
have a permanent total service-connected disability, nor did 
he die as a result of a service-connected disability, as 
discussed earlier in this decision.

It is clear from the above, then, that the appellant in the 
present case does not fully meet the basic eligibility 
criteria of 38 C.F.R. § 3.807(a) (1999).  Therefore, the 
Board has no other recourse but to conclude that the claim of 
entitlement to Chapter 35 benefits is not plausible, as it 
lacks legal merit or entitlement under the law.  As such, the 
claim has failed and must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Finally, it must be noted that the Board has been unable to 
locate evidence in the record demonstrating any probability 
that the appellant will be able to obtain the additional 
information that would be needed to complete her application 
for Chapter 35 benefits.  Therefore, VA's obligation to 
further advise her, as required by § 5103(a), has not arisen.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

